955 F.2d 764
293 U.S.App.D.C. 436
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.George WILLIAMS, Appellant.
No. 92-3001.
United States Court of Appeals, District of Columbia Circuit.
March 3, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on papers filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.R. 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed January 3, 1991 be affirmed.   The district court correctly determined that the nature and circumstances of the offense with which appellant was charged, possession with intent to distribute cocaine, imply danger to the community.   Furthermore, two loaded handguns were found in the apartment where appellant was arrested.   See United States v. Payne, 805 F.2d 1062, 1066 (D.C.Cir.1986) (gun adds to evidence of intent to distribute drugs).   Under these circumstances, the evidence amply supports the detention order.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.